Citation Nr: 1748775	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to March 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Detroit, Michigan, which denied service connection for peripheral neuropathy.  The matter was previously before the Board in December 2015, where, in pertinent part, the issue on appeal was remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board once again remands the issue of service connection for peripheral neuropathy, the Board need not address prior remand compliance at this time.

As will be discussed below, the issue of service connection for diabetes mellitus has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over the issue and it must again be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ. 


REMAND

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(c), 3.313 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus, type II, is a disease deemed associated with herbicide exposure under VA law.  38 C.F.R. § 3.309(c).

In its December 2015 remand of the issue on appeal, the Board found that in the January 2014 substantive appeal, via VA Form 9, the Veteran raised the issue of service connection for diabetes mellitus.  As the AOJ had not yet adjudicated the issue of service connection for diabetes mellitus, the Board referred the issue for initial adjudication.  Unfortunately, to date, the issue has not yet been adjudicated.

VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus, type II, in October 2013.  Further, per a July 2016 VA treatment record, the Veteran is currently diagnosed with diabetic neuropathy in both lower extremities.  As such, should the Veteran be granted service connection for diabetes mellitus, type II, which appears to be likely as the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicides, then service connection should also be granted for bilateral lower extremity peripheral neuropathy as secondary to the diabetes mellitus, type II; therefore, the Board finds the issues of service connection for diabetes mellitus and peripheral neuropathy to be inextricably intertwined, and that the peripheral neuropathy issue on appeal cannot be decided until the issue of service connection for diabetes mellitus is resolved by the AOJ.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from August 2016.

In the December 2015 Remand, the Board directed the RO to issue adequate Veterans Claims Assistance Act of 2000 (VCAA) notice as to the issue of secondary service connection.  It does not appear that the directed VCAA notice was issued; therefore, such secondary service-connection notice should be issued on remand.  See Stegall, 11 Vet. App. 268. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran an adequate VCAA notice letter in connection with the claim for service connection for peripheral neuropathy.  The letter should (1) inform of the information and evidence that is necessary to substantiate the claim; (2) inform about the information and evidence that VA will seek to provide; and, (3) inform about the information and evidence the Veteran is expected to provide.  The letter should also explain how disability ratings and effective dates are determined, and notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's peripheral neuropathy, not already of record, for the time period from August 2016.

3.  After the issue of service connection for diabetes mellitus has been adjudicated, readjudicate the issue of service connection for peripheral neuropathy.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




